   Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 1 of 9



                                                                        F       LED
                       IN THE UNiTED STATES DISTRICT COURT                NOv
                        FOR THE %VFSTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION
                            SA.2O.CR543-OLG                      L_
                                                                                 E'UTY
UNITED STATES OF AMERICA,                   COUNT 1: Title 21, U.S.C. § 846,
                                            841(a)(1) & 841(b)(1)(A) - Conspiracy
         Plaintiff                          to Possess with intent to Distribute
                                            (Metharnphetarnine)
                v.                          COUNT H: Title 21, U.S.C. § 846,
                                            841(a)(1) & 841(b)(1XA) - Conspiracy
                                            to Possess with intent to Distribute
                                            (Cocaine)
FAUSTINO CAMPOS NAJ1RA (2),
GENARO ORTIZ, also known as "Carita" (3),   COUNT ill: Title 2!, U.S.C. § 846,
VICENTE RIVERA CENICEROS (4),               841(a)(1) & 841(b)(1)(A) - conspiracy
                                            to Possess with intent to I)istribute
GUILLERMO BERMUDEZ OLIVARES (5),            (Heroin)
RAFAEL PALACIOS SANCHEZ (7),                COUNT IV: Title 21, U.S.C. §
HERIBERTO DE LA GARZA SAUCEDO (8).          841(a)(I) & 841 (b)(1)(c), 18 U.S.C. § 2-
                                            Possession with intent to Distribute
SALVADOR ELI LOZANO ALVARADO                (Cocaine), and Aiding and Abetting
(19),
JOSE LUIS NAJERA, also known as "Chepe"     COUNT V: Title 21, U.S.C.
                                            841(a)(1) & 841(b)(1)(A) - Possession
(1 1),
                                            with intent to Distribute
                                            (Methamphetamine)
SERGJO IVAN CUELLAR, also known as
"Checo" (13),                               COUNT VI: Title 21, U.S.C. §
GERARDO SOlO GOMF.Z (13).                   841(a)(1) & 841(b)(1)A) Possession
And                                         with intent to Distribute
HOMERO DE LA GARZA (15),                    (Metbamphetanilne)

         Defendants.                        COUNT VII: Title 21, U.S.C. §
                                            841(a)(1) & 841(b)(1)(A), 18 U.S.C. § 2
                                            - Possession with intent to Distribute
                                            (Metbamphetantinc), and Aiding and
                                            Abetting

                                            COUNT VIII: Title 21, U.S.C. §
                                            841(a)(1) & 841(b)(1)(A), 18 U.S.C. § 2
                                            - Possession with intent to Distribute
                                            (Methamphetamifle), and Aiding and
                                            :bet ting
                                            COUNT IX: Title 21, U.S.C. § 846,
                                            841(a)(1) & 841(b)(1)(A), 18 U.S.C. § 2
                                            - Attempted Possession with intent to
                                            Distribute (Cocaine), and Aiding and
                                            Abetting
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 2 of 9




                                                           COUNT X Title 21, U.S.C. §
                                                           841(a)(1) & 841(h)(1)(it), IS U.S.C. § 2
                                                           - Possession with intent to Distribute
                                                           (Methamphelamine), and Aiding and
                                                           Abetting
                                                           COUNT XI: Title 21, U.S.C. § 846
                                                           and 841(a)(1) & 841(b)(1)(A), is U.S.C.
                                                           § 2 Attempted Possession with intent
                                                           to Distribute (Methamphetamine), and
                                                           Aiding and Abetting

                                                           COUNT XII: Title 21, U.S.C. § 846
                                                           and 841(a)(1) & 841(b)(1)(A), 18 U.S.C.
                                                           §2    Attempted Possession with intent
                                                           to Distribute (Heroin), and Aiding and
                                                           Abetting
                                                          COUNT XIII: Title 21, U.S.c. § 846
                                                          and 841(a(1) & 841(b)(I)(A), I U.S.C.
                                                          § 2 - Attempted Possession with intent
                                                          to Distribute (Cocaine), and Aiding and
                                                          Abetting,
                                                          COUNT XIV Title 18 U.S.C. §
                                                          1956(a)(2)(J3)(i) and 1956(h) -
                                                          Laundering of Monetary Instrunients
                                                          Conspiracy


THE   ORAD JURY CHA}GS:

                                              COUNT ONE
                          121   U.S.C.   §   846, 841 (sRi) & 841(h)(1)(A)J

       Beginning on or about October 2019, th exact       thte   unknown, and continuing until the   daLe

of this indictment, in the Western District of Tcxa9, Defendants,


                           FAIJSTINO CAMPOS NAJERA (2),
                        GENARO ORTIZ, also known as 'Carita9 3),
                          VICENTE RIVERA CENICEROS (4),
                        GUILLERMO BERMUDEZ OLIVARES (5),

                          RAFAEL PALACIOS SANCHEZ (7),
                       RERIJ3ERTO DE LA GARZA SAUCEDO (8),
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 3 of 9




                         JOSE LUIS NAJERA, also known as "Chepe" (11),

                      SERGI() IVAN CUELLAR, also known as "Checo" (13),
                                                      and
                                      HOMERO DE LA GARZA (15),
knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to comrait the !blowing             orkne      against the United States: to

distribute a controlled substance, which offense invoived 500 grams                *r   more of a mixture or

substance containing       a   detectable amount     Ci   methainphctaniinc,   a   Schedule II Controlled

Substance, in violation o.fTitle 21, United States ('ode Sections 841(a)(l) and 841(b)W(A). All

in violation of Tite 21, United States Code. Section 846

                                                COUNT TWO
                               121   U.SC. §   S46, 841(a)(1) & 841(b)(1)(A)J

          Beginning onor about October 2019, the exact date unknown, and continuing ufltil the date

of this   indictment, in the Western i)istrict of'r'exas, flcierdants,


                              FAUSTINO CAM POS NAJERA (2),
                           GENARO ORTI?, also known as "Carita" (3),
                             V!CENTE RIVERA CENICEROS (4),
                           GUILLERMO I3ERMCDEZ OLIVARES (5),



                         SALVADOR ELI LOZANO ALVARADO (10),
                        JOSE LUIS NAJERA, also known as "Chepe" (11),

                                     GERARDO SOTO GOMEZ (1 4),


knowingly and intentionally conspired, combined, confederated, and                 reed together, and with

each other, and with others, to commit the following offenses against the United Sta:es:                 t)

distrihuu a controlled suhsumce, which offense. involved           5   kilograms or more of a mixaire or

substance containing a detectab!e amount of cocaine, a Schedule Ii Controlrd                   Subs:s
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 4 of 9




 violation of Title 21, United States Code Sections 841(a)(l) arid 841(b)(1)(A), All in violation of

 Title 21, United States Code, Section 846.


                                       COUNT THREE
                          [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A)]

        Beginning on or about October 2019, the exact date unknown, and continuing until the date

of this indictment, in the Western District of Texas, Defendants,

                        GENARO ORTIZ, also known as "Carita" (3),
                                        and
                             RAFAEL PALACIOS SANCHEZ (7),
knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved    1   kilogram or more of a mixture or

substance containing a detectable amount of heroin, a Schedule             I   Controlled Substance, in

violation of Title 21, United States Code Sections 841(a)(1) and 841(b)(l)(A). All in violation of

Title 21, United States Code, Section 846.


                                       COUNT FOUR
                   [21 U.S.C. § 841(a)(1) & 841 (b)(1)(C) and 18 US.C. § 2]

       That on or about November 22, 2019, in the Western District of Texas, Defendant,

                            VICENTE RIVERA CENICEROS (4),


aided and abetted by others, did knowingly, intentionally and unlawfully possess with the intent

to distribute, a controlled substance, which offense involved a mixture or substance containing a

detectable amount of cocaine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(l)(C) and 18 U.S.C.      § 2.
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 5 of 9




                                         COUNT FIVE
                             [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)1

        That on or about December 6, 2019, in the Western District of Texas, Defendant,

                         GUILLERMO BERMUDEZ OLIVARES (5),

did knowingly, intentionally and unlawfully possess with the intent to distribute, a controlled

substance, which offense involved 500 grams of a mixture or substance containing a detectable

amount of rnethamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(A).


                                          COUNT SIX
                             [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)j

        That on or about February 12, 2020, in the Western District of Texas, Defendant,

                           UILLERMO BERMUDEZ OLIVARES (5),

did knowingly, intentionally and unlawfiully possess with the intent to distribute, a controlled

substance, which offense involved 500 grams of a mixture or substance containing a detectable

amount of methamphetanilne, a Schedule II Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A).


                                        COUNT SEVEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C.   § 2]

       That on or about March 6, 2020, in the Western District of Texas, Defendants,

                           FAUSTINO CAMFOS NAJERA (2),
                        GENARO ORTIZ, also known as "Carita" (3),
                          VICENTE RIVERA CENICEROS (4),
                                        and
                      JOSE LULS NAJERA, also known as "Chepe" (11)

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substènce, which offense involved 500 grams or more of a mixture
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 6 of 9




 or substance containing a detectable amount of methamphetamine, a Schedule II Controlled

 Substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and

 18 U.S.C.   2.



                                         COUNT EIGHT
                    [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)    and 18 U.S.C. § 2]
        That on or about March 23, 2020, in the Western District of Texas, Defendants,

                          VICENTE RIVERA CEMCEROS (4),
                    SERGIO IVAN CUELLAR., also known as "Checo" (13),
                                       and
                             HOMERO DE LA GARZA (15),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture

or substance containing a detectable amount of methamphetamine, a Schedule H Controlled

Substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(l)(A) and

18 U.S.C. § 2.



                                         COUNT NINE
                  [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about March 30, 2020, in the Western District of Texas, Defendant,

                              FAUSTINO CAMPOS NAJERA (2),

aided and abetted by others, did knowingly, intentionally and unlawfully attempt to possess with

the intent to distribute, a controlled substance, which offense involved   5   kilograms or more of a

mixture or substance containing a detectable amount of cocaine, a Schedule H Controlled

Substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(A), and

18 U.S.C. § 2. All in violation Title 21, United States Code, Section 846.
    Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 7 of 9




                                                    COUNT TEN
                         2I U.S.C.          841(a)(1) & 841(b)(1)(A) and IS IJ.S.C.    § 21

          That on or about April 28, 2020, in         the Western District at' lexas, i)etLndanLs,


                                FAUSTTNO CAMPOS NAJERA (2),
                                                                               U
                            GENARO ORTIZ, also known as "Cariis 3)
                            HER1DERTO DE LA CARZA SAUCEDO (8)
                                             and
                          JOSE LUIS NA3ERA, also known ss "Chepe" (LI),
 aided   and   abetted by each other. did knowingl), intentionally and unlawtu)Iv çosscss              with   the

intent to distribute, a controlled substance, which offense involved $00 grams or mere ofa mixture

or substance containing a detectable amount of rne.thamnhetarninc, a Schedule                   U    Controlled

Substance, in 'violation ot'TiUe 21, United States Code, Sections 8'll(aI(l) and 841(b)(1)(A), and

18 U.S.C. § 2.



                                                 COUNT ELEVEN
                   [21 U.S.C. § 846, 841(a)(I) & 841(b)(1)(A) and 18 U.S.C. § 21

         That on or about June        2Q,   2020, in the Western District ot lexas.   Defnnt,
                           GENAR() ORTLZ, also known as "Carita" 43),

aided and abetted by others, did knowinI\, intentionally and unlawfully attempt to possess with

the intent to distribute, a controlled substance, which oflènse involved 500 graires ur more of a

mixture or substance containing a detectable amount of methamphetaminc, a Schedule                            II


Controlled Substance, in violation of Title 21, United States Code. Sections 841(aip(i) and

 4 I (b) IXA), and   1   U.S.C.   §   2. AU in violation of' I uk 21, [.nited Suoes code, Section 46.



                                                COUNT TWELVE
                  [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)(A) and IS U.S.C. §              21


         That on or about June 29, 2020, in the Wcster District of Te: as, Dcfendaat,
       Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 8 of 9




                                CENARO ORT1Z. also known as "Carita" (3),
 aided and abetted by others, did knowingly, intentionally and urilawtiflv attempt to possess with

 the intent to distrihue, a controlled suhstcmce, which ofThnse involved            $    kilograms or moic of a

 mixture or substance containing a detectable aman of                   eaine,     a Schedule       11   Controlled

 Substance. in violation of Title 2 1. United States CodeS ctions 841 (a)( I and 84 ah)( )(A). and
                                                                                                1




 18   USC. § 2.    All   in   violation   of Titie 21, United States Code,   Secian 846,


                                            cotmr THIRTEEN
                   [21 U.S.C. §           846, 841(a)(1) & 84Ib)(1)(A) and 18 U.S.C. § 2]

          That on or about June 29, 2020. Ia he \\ escrn L)istrict oi Texas, Defendant.

                               GF.NAR(.)     OR LIZ. also known     as 'Carita" (3),


aided and abetted by others, did knowingly, intentionally and unlawfully attempt to                 pOSCSS    with

the intent to distribute, a controlled substance, which oliense involved             1   kilogram or more of a

mixture or substance containing a detectable amount oIheroin. a Schedule I Controlled Substance,

in violation of Title 21 , United States Code. Section.s 841 (a)( I and 841 (h)( h(A), and 18             TSC. §
2. All   inviolatton of l'itle 21, United States Code, Section

                                               COUNT FOURTEEN
                                 [18 U.S.C.      1956(a)(2)(B)(i) and t956(h)1

          Beginning on or about October 2019, the exact date unknown, and continuing until the date

of this indictment,   in the \Vestern District f Texas. I)et.mdans,


                                  FAUSTINO CAM POS NAJERA k2),
                              CENARO ORTIZ, also known as "Carita' (3),
                                 RAFAEL PALACIOS SANCHEZ (7),
                              HERIBERTO DE LA GARZA SAUCEDO (8),
                                                        and
                          JOSE LUIS NAJERA, also known as 'Chcye" (11)

did knowingly conspire with others known and unknown to the Grand Jury to transgort. transini:
      Case 5:20-cr-00543-OLG Document 156 Filed 11/18/20 Page 9 of 9




and transtr, and attempt to transport transmit and transfer monetary instruments and funds from

a place in the United States to or through a place outside the United States, knowing that the

monetary   instrument   and funds involved represented the proceeds   ola specited unlawful activity,
to-wit; drug trafficking violations of Title 21. United States Code, Sections 846 and 841(a)(1),

knowing that such transportation, transmission. and transtr was designed in whole or in part to

conceal and disguise the nature, the location, the source, the ownership, or the conuol       of   the

proceeds of the speciiied unlawful activity, in violation of Title 18, Unit d States Code, Sections

1956(a)(2)(B)(i) and 1956(h).



                                              A 1'RUE BILL.




GREGG N. SOFER
UNITED STATES ATTORNEY

                          .




BY:
      ADRIKN ROSALES
      Assistant United States Attorney
